Citation Nr: 0938136	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

For the period from October 21, 1997 through November 17, 
2003, entitlement to a schedular rating in excess of 10 
percent for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1950 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for arteriosclerotic heart disease and assigned a 
10 percent rating, effective October 21, 1997.

In January 2005, following the assignment of a temporary 100 
percent rating based on convalescence, the RO granted a 30 
percent rating for arteriosclerotic heart disease, effective 
January 1, 2004.

In November 2005, the Board granted the Veteran's motion to 
advance his case on the docket.

In December 2005, the Board remanded the case for further 
development.  Later in the month, the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

In a May 2006 rating decision, the RO increased the rating 
for arteriosclerotic heart disease to 60 percent, effective 
January 1, 2004.  

In August 2006, the Board denied entitlement to a schedular 
rating in excess of 10 percent for arteriosclerotic heart 
disease for the period from October 21, 1997 through November 
17, 2003, and entitlement to a schedular rating in excess of 
60 percent for arteriosclerotic heart disease for the period 
beginning on January 1, 2004.  The Veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a Judgment dated in August 
2008, the Court vacated the Board's August 2006 denial of an 
evaluation in excess of 10 percent for the period from 
October 21, 1997 through November 17, 2003, and remanded the 
matter to the Board for readjudication.  The Court affirmed 
the Board's August 2006 decision that denied entitlement to a 
rating in excess of 60 percent for arteriosclerotic heart 
disease for the period beginning on January 1, 2004.


FINDINGS OF FACT

1.  For the period prior to June 23, 1998, there was no 
evidence of a typical coronary occlusion or thrombosis or a 
history of substantiated anginal attack; a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness 
or syncope; or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-rays.

2.  For the period from June 23, 1998 through November 17, 
2003, there was a history of substantiated (but not repeated) 
anginal attack(s) and ordinary manual labor was feasible.  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected arteriosclerotic heart disease 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to June 23, 1998, the criteria for a 
rating in excess of 10 percent arteriosclerotic heart disease 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (1997); 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7005 (2008).

2.  For the period from June 23, 1998 through November 17, 
2003, the criteria for a 30 percent evaluation, but no 
higher, for the Veteran's service-connected arteriosclerotic 
heart disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 
(1997); 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7005 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Still, 
in the present case, the Veteran was provided with the notice 
of what was required for an increased rating in May 2003 and 
November 2004.  Collectively, these letters informed him of 
the evidence required to substantiate his increased rating 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Further, a May 2006 supplemental statement of the case and a 
June 2006 letter that accompanied the May 2006 rating 
decision informed the Veteran as to how disability ratings 
and effective dates are assigned.  See Dingess, supra.  The 
Veteran has received adequate notice regarding his increased 
rating claims.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All available evidence pertaining to 
the Veteran's claim has been obtained, and the Veteran has 
been afforded appropriate VA examinations.  The claims folder 
contains service treatment records and post-service medical 
records from the VA Medical Center in West Palm Beach, as 
well as from private medical providers.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence. 
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

During service, the Veteran experienced episodes of heart 
palpitations and chest pain.  In 1997, the Veteran filed a 
service connection claim for a heart disability.  

In May 1998, the Veteran underwent a cardiac stress test at 
the VA.  It was noted that the Veteran was referred for 
evaluation because of atypical chest pain and abnormal 
baseline EKG suggestive of left ventricular hypertrophy and 
strain versus ischemia.  Exercise workload was 9.7 METs.  The 
test was terminated as the Veteran achieved target level of 
exercise and complained of chest pain, although atypical.  
The physician noted that it may represent angina.
 
In June 1998, the Veteran had a cardiology follow-up at the 
VA.  His history of moderate aortic insufficiency was noted.  
He reported being asymptomatic at the time of the visit.     

According to June 23, 1998, private treatment note, the 
Veteran sought a second opinion with regard to his heart 
condition.  He complained of occasional left chest 
discomfort.  It was noted that his echocardiogram showed a 
moderate amount of aortic regurgitation, and his thallium 
stress test was abnormal both inferiorly and anteroseptally.  
A 12-lead EKG was essentially normal.  There was a grade I-II 
diastolic murmur heard long the left sternal border.  
Impression was probable arteriosclerotic heart disease with 
angina, and aortic regurgitation by echo.  It was noted that 
the Veteran most probably has significant coronary artery 
disease.  

A July 1998 coronary arteriogram report shows evidence of 
coronary artery disease with severe narrowing, mid portion of 
left anterior descending; normal left ventricular 
contractions; and minor aortic regurgitation.  A July 1998 
hospital discharge summary record reveals that the Veteran 
was diagnosed with angina and single-vessel coronary artery 
disease.  The report noted that the Veteran had an abnormal 
angina test and during a cardiac catheterization, and 95 
percent stenosis in the mid left anterior descending with a 
near normal left ventriculogram.

III.  Legal Criteria - Increased Rating Claim

The Board has reviewed all the evidence in the Veteran's 
claims folder, to include, but not limited to VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the Veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the Veteran or on 
his behalf.   The Board has summarized relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the Veteran's appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
January 12, 1998.  The rating formula for arteriosclerotic 
heart disease under the new rating criteria (Diagnostic Code 
7005) incorporates objective measurements of the level of 
physical activity, expressed numerically in METs (one 
metabolic equivalent), at which cardiac symptoms develop.  
MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  See 38 C.F.R. § 4.104, (2005), 
Note 2.  METs are measured by means of a treadmill test, if 
possible.  Id.

Prior to January 12, 1998, Diagnostic Code 7005 provided a 30 
percent rating for a Veteran for whom, following a typical 
coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A Veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  A Veteran is entitled to a 100 percent rating 
during and for six months following acute illness from 
coronary occlusion or thrombosis with circulatory shock, and 
after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

Under the revised criteria, effective January 12, 1998, 
Diagnostic Code 7005 provides that a 10 percent rating is 
warranted if there is a workload greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication is required.  
A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-rays.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year or where dyspnea, fatigue, angina, 
dizziness or syncope is demonstrated upon a workload of 
greater than 3 METs but not greater than 5 METs, or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
evidence of chronic congestive heart failure; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2008).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.



IV.  Analysis

Considering this claim in light of the above-noted criteria, 
the Board finds that prior to June 23, 1998, the criteria for 
a rating in excess of 10 percent is not warranted.  The 
medical evidence dated prior to June 1998 primarily show 
cardiac treatment for the Veteran's aortic insufficiency, and 
not his arteriosclerotic heart disease, and  although the 
Veteran underwent a stress test in May 1998, there was no 
evidence of a typical coronary occlusion or thrombosis or a 
history of substantiated anginal attack.   Moreover, there 
was no evidence of a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-rays.  Stress test report dated in May 
1998 reflects a workload of 9.7 METs.  Moreover, the 
applicable treatment notes show that the Veteran denied any 
cardiac symptoms and, in fact, reported walking a half-mile 
in the mornings.  

Nevertheless, for the period from June 23, 1998 through 
November 17, 2003, the Board finds that a disability rating 
of 30 percent is warranted for service-connected 
arteriosclerotic heart disease under the former Diagnostic 
Code 7005.  Although there was no showing in the pertinent 
medical evidence of a typical coronary occlusion or 
thrombosis, the evidence suggests that there was a history of 
substantiated anginal attack.  In this regard, according to a 
private report dated in June 23, 1998, the Veteran sought a 
second opinion regarding his abnormal stress test results 
from May 1998.  According to the June 23, 1998, report, the 
physician reviewed the Veteran's medical history and cardiac 
studies, and examined the Veteran; impression was probable 
arteriosclerotic heart disease with angina; and aortic 
regurgitation by echo.  The physician noted that the Veteran 
most probably does have significant coronary artery disease.  
A diagnostic coronary arteriogram and aortic root angiogram 
were indicated.  Thereafter, in July 1998, the Veteran was 
admitted to the hospital and underwent a cardiac 
catheterization which showed a 95 percent stenosis in the 
mid-left anterior descending with a near normal left 
ventriculogram.  The Veteran was diagnosed with angina and 
single-vessel coronary artery disease.  

While the Board finds that the medical evidence showed a 
history of substantiated anginal attack, it does not show a 
history of substantiated repeated anginal attacks.  On VA 
examination in September 2002, it was reported that the 
Veteran denied chest pain and had a prescribed for 
nitroglycerin, but he did not take the medication which was 
last refilled in October 2001, with still five refills 
remaining.  Additionally, the evidence shows that manual 
labor was feasible at that time.  In this regard, treatment 
records dated in June 1998 reflect that the Veteran walks a 
half-mile and cuts grass for one and half hours.  
Consequently, the Board finds that the evidence shows that 
manual labor was feasible at that time.  As such, a rating 
greater than 30 percent is not warranted for the Veteran's 
service-connected cardiac disability under the former 
Diagnostic Code 7005 during the applicable time period.

Under the revised criteria, the Board also finds that a 
disability rating in excess of 30 percent for 
arteriosclerotic heart disease is not warranted for the 
period from June 23, 1998, through November 17, 2003.  To 
warrant a higher rating of 60 percent under the current 
Diagnostic Code 7005, there must be evidence of more than one 
episode of acute congestive heart failure in the past year or 
where dyspnea, fatigue, angina, dizziness or syncope is 
demonstrated upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

Here, there is no evidence of acute congestive heart failure, 
and private cardiac stress test report dated in a private 
October 2000 shows a workload of 10 METs, and a September 
2003 report reflects a workload of 7.5 METs.  Moreover, 
ejection fraction was 62 percent on September 2003 thallium 
stress test.   

In sum, the Board finds that a 30 percent rating, but no 
higher, is warranted for service-connected arteriosclerotic 
heart disease for the period from June 23, 1998 through 
November 17, 2003. 

The Board has considered whether an extraschedular rating is 
warranted for the veteran's service-connected cardiac 
disability during the period in question.  The evidence of 
record does not show that the veteran had frequent periods of 
hospitalization or that there was marked interference with 
employment due to the service-connected cardiac disability.  
Consequently, the Board concludes that the RO's determination 
that the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and not 
referring the claim to the Director of Compensation and 
Pension for extraschedular consideration is supportable.  See 
38 C.F.R. § 3.321(b)(1).  


ORDER

For the period prior to June 23, 1998, entitlement to a 
rating in excess of 10 percent for arteriosclerotic heart 
disease is denied.

For the period from June 23, 1998, through November 17, 2003, 
entitlement to a 30 percent rating for arteriosclerotic heart 
disease is allowed, subject to the laws and regulations 
governing monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


